 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   MONTREAL HEMPHILL,                             Case No. 1:19-cv-01119-AWI-EPG

12                      Plaintiff,                  ORDER GRANTING PLAINTIFF’S MOTION
                                                    TO PROCEED IN FORMA PAUPERIS
13          v.
14                                                  (ECF NO. 2)
     JONATHON FARR, et al.,
15                      Defendants.
16
            Plaintiff Montreal Hemphill commenced this action on August 15, 2019. (ECF No. 1.)
17
     Plaintiff has filed an application to proceed in forma pauperis, (ECF No. 2.), and has made the
18
     required showing pursuant to 28 U.S.C. § 1915(a). Accordingly, the request to proceed in forma
19
     pauperis is GRANTED.
20
             As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C.
21
     § 1915(e)(2), the Court must conduct an initial review of every pro se complaint to determine
22
     whether it is legally sufficient under the applicable pleading standards. The Court must dismiss a
23
     complaint, or portion thereof, if the Court determines that the complaint is legally frivolous or
24
     malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a
25
     defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court determines that
26
     the complaint fails to state a claim, leave to amend may be granted to the extent that the
27
     deficiencies in the complaint can be cured by amendment.
28
                                                      1
 1          The complaint will be screened in due course and Plaintiff will be served with the

 2   resulting order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     December 4, 2019                          /s/
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
